State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 17, 2015                   106168
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

BRENT BEACH,
                    Appellant.
________________________________


Calendar Date:   August 10, 2015

Before:   Lahtinen, J.P., McCarthy, Egan Jr. and Rose, JJ.

                             __________


     Barry J. Jones, Hudson Falls, for appellant.

      Glenn MacNeill, Acting District Attorney, Malone, for
respondent.

                             __________


      Appeal from a judgment of the County Court of Franklin
County (Main Jr., J.), rendered June 17, 2013, convicting
defendant upon his plea of guilty of the crime of criminal
contempt in the first degree.

      Defendant pleaded guilty to the sole count of an indictment
charging him with criminal contempt in the first degree and
waived his right to appeal. In accordance with the plea
agreement, County Court sentenced defendant as a second felony
offender to 1½ to 3 years in prison, to run concurrently with the
sentence he was then serving. Defendant now appeals.

      Appellate counsel seeks to be relieved of his assignment of
representing defendant upon the ground that there are no
nonfrivolous issues to be raised on appeal. Based upon our
review of the record and counsel's brief, we agree. Therefore,
                              -2-                  106168

the judgment is affirmed and counsel's request for leave to
withdraw is granted (see People v Cruwys, 113 AD2d 979, 980
[1985], lv denied 67 NY2d 650 [1986]; see generally People v
Stokes, 95 NY2d 633 [2001]).

     Lahtinen, J.P., McCarthy, Egan Jr. and Rose, JJ., concur.



      ORDERED that the judgment is affirmed, and application to
be relieved of assignment granted.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court